Citation Nr: 1443798	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for alcohol dependence, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from March 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the July 2007 rating decision, the RO denied entitlement to service connection for alcoholism, PTSD, a right knee disorder, and right peripheral vascular disease, and also denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement (NOD) in July 2007 with regard to the alcoholism, PTSD, right knee, and TDIU claims.  

Subsequently, in August 2007, the Veteran filed a claim of entitlement to service connection for peripheral vascular disease (PVD), hearing loss, and tinnitus.  The RO treated the PVD claim as a request for reconsideration.  Accordingly, in a July 2008 rating decision, the RO denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and confirmed and continued the previous denial of entitlement to service connection for PVD.  Subsequently, in August 2008, the Veteran filed an NOD disagreeing with the RO's determinations as to service connection for hearing loss, tinnitus, and PVD.  Concerning his PVD claim, the Board notes that a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  See 38 C.F.R. § 20.302 (2013).  As such, any interim submissions before finality attached for the June 2007 denial of service connection for PVD must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2013); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the June 2007 denial of service connection to PVD is not final and remains on appeal.

Although the Veteran only claimed entitlement to service connection for PTSD, as the record also shows a diagnosis of an anxiety disorder, NOS, this disability is reasonably encompassed by the Veteran's claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  And while the Board finds that there is sufficient evidence currently of record to proceed in adjudicating the claim as to the anxiety disorder, NOS, further development is required with regard to the Veteran's PTSD claim.  Therefore, the PTSD issue has been bifurcated and recharacterized as reflected on the title page.  See id.  See also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F. 3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing is of record.  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence.  See 38 C.F.R. § 20.709 (2013).  In June 2014, additional evidence was submitted and the Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional documents pertinent to the present appeal.

The issues of entitlement to service connection for PTSD, a right knee disorder, peripheral vascular disease of the right lower extremity, bilateral hearing loss, and tinnitus, as well as the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder, NOS, is related to his military service

2.  The Veteran has alcohol dependency that is causally related to his now service-connected anxiety disorder, NOS.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


2.  The criteria for service connection for alcohol dependence, as secondary to service-connected anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for an anxiety disorder, NOS, and alcohol dependency, in remission.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Anxiety Disorder

The Veteran contends that his current psychiatric disorder is related to his active service.  Specifically, he attributes his current psychiatric symptomatology, including flashbacks, nightmares, sleep impairment, disturbances in motivation and mood, increased irritability, and anxiety, to an incident during active service in which he fell from a boat and almost drowned.  

Although the Veteran's service treatment records contain no documented evidence of such an in-service incident, at his May 2014 Board hearing, he testified that while he was serving aboard the Coast Guard Cutter White Heath he fell overboard and nearly drowned before he was ultimately rescued.  Due to this near-drowning experience, he testified that he began experiencing flashbacks, nightmares, and sleep impairment.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He additionally asserted that he currently exhibits disturbances in motivation and mood, increased irritability, and anxiety.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  As the alleged injury is lay-observable, the Board accepts as competent the Veteran's assertion regarding his in-service near-drowning experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, the Board notes that his statements are consistent with the circumstances of his service, as his service personnel records reflect that he served aboard the Coast Guard Cutter White Heath.  38 U.S.C.A. § 1154(a).  Additionally, his service treatment records reflect an April 1969 impression of "acute anxiety reaction," which lends credence to his assertions that he first experienced psychological symptomatology, including flashbacks, nightmares, sleep impairment, and anxiety, during his active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds his statements and testimony regarding his in-service injury and the onset of his psychiatric symptomatology to be both competent and credible.  Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).

In January 2011, the Veteran was afforded a VA psychiatric examination.  Based on an examination of the Veteran and a review of the evidence of record, the VA examiner diagnosed anxiety disorder, NOS.  The examiner further found that the Veteran's anxiety disorder stemmed from his specific drowning-related phobia, which, in turn, arose as a result of his in-service incident falling from the deck of the White Heath.  In this regard, the VA examiner echoed the opinions of the Veteran's various private treatment providers, namely that the Veteran's psychiatric disability was directly attributable to his experience during active service.  See August 2007 Letter from M.S., MD (noting that the psychological symptoms manifested during his service due to his drowning-related phobia); August 2007 Clinical Intake Notes from Dr. D.G.C. (reflecting that his history of nightmares, flashbacks, and insomnia are related to his fall from the Coast Guard cutter); September 2007 Letter from Dr. D.G.C. (relating his psychiatric symptoms to his experience during service); December 2008 Letter from L.S., MD (maintaining that the Veteran's incepted as a result of the near-drowning incident in service).

Accordingly, the overall weight of the evidence supports a link between the Veteran's current anxiety disorder and his period of service.  Therefore, service connection for anxiety disorder, NOS, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



B.  Alcohol Dependence

The Veteran additionally claimed entitlement to service connection for alcohol dependency, in remission, as either directly related to his active service or, alternatively, as caused or aggravated by his psychiatric disorder.  

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for alcoholism in August 2006, so after October 31, 1990.  Therefore, service connection for alcohol dependence as directly related to active duty service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Service connection is, however, possible for a substance abuse disorder acquired as secondary to, or as a symptom of, a service-connected disability when there is "clear medical evidence" establishing that alcohol or drug dependency was acquired secondary to a service-connected disability, itself not due to willful misconduct.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2011).  And here, the Board finds that the Veteran's alcohol dependence, in remission, is etiologically related to his now service-connected anxiety disorder, NOS.  In this regard, the January 2011 VA examiner specifically found that his "anxiety worsened his alcohol use which he used to self-medicate" and that his alcohol dependence, in remission, is an "associated symptom" of his anxiety disorder, NOS.  Additional private treatment providers have also etiologically linked the Veteran's alcohol dependence to his psychological disability.  See, e.g., September 2007 Letter from Dr. D.G.C. (noting that the Veteran "has at times self-medicated with alcohol" to mitigate his psychiatric symptoms); February 2008 Letter from L.S., MD (stating that the Veteran's alcoholism arose as mechanism to cope with the symptoms of his psychiatric disorder).  

Thus, because service connection has been established for anxiety disorder, NOS, and because the January 2011 VA examiner clearly related the Veteran's alcohol dependence, in remission, to his now service-connected anxiety disorder, NOS, there is the requisite "clear medical evidence" establishing that the alcohol dependency was acquired secondary to a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 237 F.3d at 1381.  

Accordingly, service connection for alcohol dependence, in remission, as secondary to the service-connected anxiety disorder, NOS, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for anxiety disorder, NOS, is granted.

Entitlement to service connection for alcohol dependence, as secondary to service-connected anxiety disorder, NOS, is granted


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As concerning his claim of entitlement to service connection for PTSD, the Veteran reported at the January 2011 VA examination that he supported himself through disability.  He testified at the April 2014 hearing that he was in receipt of social security income (SSI not SSDI) and that the Social Security Administration (SSA) might be in possession of "contemporaneous records" relating to his medical care.  There is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability. 4 2 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  Accordingly, the possibility that SSA records could contain evidence relevant to his claim, especially concerning any PTSD diagnosis, cannot be foreclosed absent a review of those records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, remand is necessary to obtain the Veteran's complete SSA record.

With regard to his claim of entitlement to service connection for a right knee disorder, a VA examination and opinion is necessary to assess the nature and etiology of the Veteran's claimed condition.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the Veteran testified at the April 2014 Board hearing that he twisted his right knee during his active service after slipping on the deck of his ship and that he was sent to the hospital and treated for "torn ligaments or something" but never received follow-up care.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  He contends that since this accident, he has been having steadily worsening knee problems.  See McLendon, 20 Vet. App. at 83 (A Veteran's reports of continuing symptoms can satisfy the requirement for evidence that the claimed disability may be related to service.).  Additionally, medical evidence of record reflects a current diagnosis of bilateral osteoarthritis of the knees.  See November 1999 Private Radiological Examination Report from Fallon Healthcare System; July 2008 Letter from P.J.L, MD (noting that the Veteran's osteoarthritis will eventually require knee replacement).  Therefore, as there is insufficient evidence currently of record upon which to decide his right knee claim, a medical examination should be provided for the purpose of determining the nature and etiology of the Veteran's claimed right knee disorder.  See McLendon, 20 Vet. App. at 83.

Concerning the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and peripheral vascular disease, as discussed, these claims were denied in a July 2008 rating decision.  Although the Veteran submitted an August 2008 statement expressing disagreement with the RO's determinations, it appears that no subsequent statement of the case was ever issued with regard to these claims.  Accordingly, on remand, a statement of the case (SOC) must be issued.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) 

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the disabilities on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  A specific attempt should be made to obtain his records from Michael Rubin, Psy.D.; the Staten Island Marine Hospital; and from the National Hansens's Disease Program.  See VA Forms 21-4142, dated February 2, 1007, and April 11, 2007; and Letter from Caritas Health Services at Brighton-Marine, dated March 23, 1998.

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2013).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for his PTSD and/or his right knee disorder and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  A specific attempt should be made to obtain the Veteran's complete records from Michael Rubin, Psy.D. in Worcester, MA, dated since February 2007; the Staten Island Marine Hospital in Staten Island, NY; and from the National Hansens's Disease Program in Baton Rouge, LA, dated prior to 1981.  See VA Forms 21-4142, dated February 2, 1007, and April 11, 2007; and Letter from Caritas Health Services at Brighton-Marine, dated March 23, 1998.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.

3.  Thereafter, schedule the Veteran for a VA examination of his right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all current right knee disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In rendering this opinion, the examiner should specifically address the Veteran's May 2014 testimony that he injured his knee during his active service when he slipped on the deck of a ship and that he was told that he had torn ligaments when he later went to the hospital, as well as his assertion that his knee problems have steadily worsened since that time.  The examiner should also address the November 1999 Private Radiological Examination Report from Fallon Healthcare System reflecting bilateral osteoarthritis of the knees and a possible loose body in the right knee, as well as the July 2008 Letter from P.J.L, MD noting that the Veteran's osteoarthritis will eventually require knee replacement.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for bilateral hearing loss, tinnitus, and peripheral vascular disease of the right lower extremity.  The Veteran must be advised of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


